The judgment of the Supreme Court was entered November 25th 1878,
Per Curiam.
Had the plaintiff and those whom he represents paid their taxes under protest, or with notice that they would reclaim them, they might have had some ground to stand upon. But as it was the city had a right to consider the money as their own and deal with it accordingly — just as an individual would under similar circumstances. Where there is no mistake or fraud a voluntary payment cannot be recovered back on the mere ground that the one party was under no obligation to pay and the other had no right to receive. Taylor v. The Board of Health, 7 Casey 73, and Borough of Allentown v. Saeger, 8 Harris 421, rule this case. James Kelly did not represent the plaintiffs in the bill he filed, and that proceeding can have no effect as notice or claim by them.
Judgment affirmed.